FILED
                                                            United States Court of Appeals
                                                                    Tenth Circuit

                    UNITED STATES COURT OF APPEALSFebruary 24, 2015
                                                                Elisabeth A. Shumaker
                                 TENTH CIRCUIT                      Clerk of Court



    GARY DEWILLIAMS,

               Petitioner - Appellant,
                                                         No. 14-1335
         v.                                             (D. Colorado)
                                               (D.C. No. 1:13-CV-02303-PAB)
    RENE R. GARCIA, Warden,
    Englewood,

               Respondent - Appellee.


                            ORDER AND JUDGMENT *


Before KELLY, BALDOCK, and BACHARACH, Circuit Judges.



        This is a habeas appeal brought by Mr. Gary deWilliams. Mr. deWilliams

was convicted in 1988 on charges involving armed bank robbery and false

statements. After obtaining parole, Mr. Williams was arrested on new criminal

charges. These charges led to revocation of parole and a new conviction for

possession of a firearm and ammunition by a felon and armed career criminal. Mr.

deWilliams sought habeas relief, claiming in part that




*
      This order and judgment does not constitute precedent except under the
doctrines of law of the case, res judicata, and collateral estoppel. 10th Cir. R.
32.1(A).
      !     the federal government had relinquished custody by shuttling him
            back and forth in the two criminal cases,

      !     the Bureau of Prisons had failed to award credit for pretrial detention
            on the new criminal charges, and

      !     prison authorities had effected inter-prison transfers without
            affording due process.

The district court denied habeas relief, and Mr. deWilliams appeals. We affirm. 1

I.    Standard of Review

      Because the appeal involves only legal conclusions, our review is de novo.

Matthews v. Price, 83 F.3d 328, 331 (10th Cir. 1996).

II.   Interstate Agreement on Detainers Act

      Federal prosecutors simultaneously sought revocation of parole and pursued

new gun charges. Because the charges originated in different districts, prison

officials frequently took Mr. deWilliams back and forth without getting a detainer.

Mr. deWilliams contends that a detainer was necessary under the Interstate

Agreement on Detainers Act. We reject this contention.

      Under the Act, one jurisdiction can obtain custody of a prisoner who is

housed in another jurisdiction. 18 U.S.C. App. 2, § 2, Art. IV. Ordinarily, when a

jurisdiction obtains custody, it must try the defendant on the outstanding charge




1
      We have decided the appeal on the briefs because oral argument would not
be helpful. See Fed. R. App. P. 34(a)(2)(C).

                                         2
before returning him or her to the original jurisdiction. United States v. Mauro,

436 U.S. 340, 352 (1978).

      Because the federal government shuttled Mr. deWilliams back and forth, he

alleges violation of the Interstate Agreement on Detainers Act. This allegation is

invalid, however, because the federal government is considered a single

jurisdiction. See United States v. Walling, 974 F.2d 140, 141 (10th Cir. 1992)

(stating that for purposes of the Interstate Agreement on Detainers Act, “the

federal government . . . is considered a single state”). As the federal government

shuttled Mr. deWilliams back and forth, he remained in the custody of a single

jurisdiction (the federal government). Thus, the Interstate Agreement on Detainers

Act does not apply. See id. (stating that the Interstate Agreement on Detainers Act

“has no application if a prisoner in federal custody in one federal judicial district

faces another federal indictment in a different federal judicial district”); United

States v. Woods, 621 F.2d 844 (10th Cir. 1980) (upholding the district court’s

decision that the Interstate Agreement on Detainers Act did not apply to transfers

within the federal judiciary).

      Mr. deWilliams contends that the Act bound the federal government because

it had lodged a detainer while he was serving his sentence for revocation of parole.

For this contention, Mr. deWilliams relies on United States v. Mauro, 436 U.S.
340, 362 (1978). Reliance on Mauro is misguided. There, a state prisoner was



                                           3
brought to federal court, then returned to state prison. Mauro, 340 U.S. at 346.

Because the prisoner moved back and forth between state prison and federal court,

the Supreme Court held that the federal government’s issuance of a detainer had

triggered the Interstate Agreement on Detainers Act. Id. at 349.

       This holding does not apply because Mr. deWilliams was never in state

custody; the federal government had continuous custody of Mr. deWilliams as it

prosecuted him for revocation of parole and the new gun charges. Thus, the

detainer did not trigger any obligations under the Act. See United States v. Jones,

254 F. App’x 711, 715-16 (10th Cir. 2007) (unpublished) (stating that the

Interstate Agreement on Detainers Act was not implicated when the federal

government lodged a detainer against a federal prisoner). 2

       Because the Act does not apply, we reject Mr. deWilliams’ claim as a matter

of law.

III.   Credit on the New Sentence on Gun Charges

       Mr. deWilliams also contends that prison authorities incorrectly calculated

his credits on the new sentence. These contentions are invalid.

       A.    Credit Based on Commencement of the Sentence

       Authorities stated that Mr. deWilliams had begun serving the new sentence

on December 24, 2001. Thus, according to authorities, Mr. deWilliams could not



2
       Jones is persuasive, but not precedential. See 10th Cir. R. 32.1(A).

                                          4
earn credit on the new sentence until December 24, 2001. Mr. deWilliams

contends that he began serving the new sentence before December 24, 2001. He is

mistaken.

      The new sentence was imposed on August 31, 2000. But, the court ordered

this sentence to run consecutively to the undischarged term for revocation of

parole. That term did not end until December 24, 2001, when Mr. deWilliams was

reparoled on his sentence for armed bank robbery and false statements. Thus,

December 24, 2001, was the day that Mr. deWilliams began serving the new

sentence on gun charges. See Binford v. United States, 436 F.3d 1252, 1255 (10th

Cir. 2006) (stating that “[a] federal sentence does not commence until a prisoner is

actually received into federal custody for that purpose”).

      In these circumstances, we conclude that prison authorities did not fail to

award enough credits to Mr. deWilliams based on an erroneous start date for the

new sentence.

      B.     Credit for Time Spent in Pretrial Detention

      Mr. deWilliams was detained prior to trial on the new gun charges. In Mr.

deWilliams’ view, that time should have been credited against the eventual

sentence. We disagree.

      Under federal law, time spent in pretrial detention can be credited against

the eventual sentence if this time had not been credited against another sentence.



                                          5
18 U.S.C. § 3585(b). All of the time spent in pretrial detention before December

24, 2001, was credited against the sentence for the parole revocation. Thus, that

time could not also be credited against the sentence on the new gun charges. In

these circumstances, there was no error in the calculation of credits for pretrial

detention.

      C.     Credit from December 24, 2001, to March 21, 2002

      On appeal, Mr. deWilliams also contends that he should have obtained

credit from December 24, 2001, to March 21, 2002. But, this contention was not

raised in district court. As a result, this contention is forfeited. See Richison v.

Ernest Grp., Inc., 634 F.3d 1123, 1128 (10th Cir. 2011).

      Forfeited arguments can be considered for the first time on appeal, but only

under the plain-error standard. Id. Because Mr. deWilliams has not urged plain

error, we cannot consider the contention. Id. at 1130-31. As a result, we cannot

reverse on the claim involving calculation of credits between December 24, 2001,

and March 21, 2002.

IV.   Deprivation of Due Process

      Mr. deWilliams also argues that he should have been afforded due process

before being transferred to various prisons. This argument is invalid. Due process

is required only if the transfers implicated an interest in life, liberty, or property.

Templeman v. Gunter, 16 F.3d 367, 369 (10th Cir. 1994). None of these interests



                                            6
were implicated by the transfers. Meachum v. Fano, 427 U.S. 215, 228-29 (1976).

Thus, authorities could transfer Mr. deWilliams for any reason or no reason.

Robinson v. Benson, 570 F.2d 920, 923 (10th Cir. 1978). In the absence of an

applicable interest in life, liberty, or property, there was no deprivation of due

process. Thus, we reject the due process claim as a matter of law.

V.    Leave to Proceed in Forma Pauperis

      With the appeal, Mr. deWilliams seeks leave to proceed in forma pauperis.

Because he cannot afford to pay the filing fee, we grant the request.

      Though we have rejected his appellate arguments, Mr. deWilliams has acted

in good faith, trying to untangle some issues that are relatively complicated for a

pro se litigant. As a result, Mr. deWilliams is entitled to proceed in forma

pauperis. See 28 U.S.C. § 1915(a)(3).

VI.   Conclusion

      We affirm, concluding that the federal government did not violate the

Interstate Agreement on Detainers Act, incorrectly calculate credits, or deprive

Mr. deWilliams of due process. But, we grant leave to proceed in forma pauperis.


                                        Entered for the Court



                                        Robert E. Bacharach
                                        Circuit Judge



                                           7